Citation Nr: 1048242	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-18 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for scar, facial, right eye 
socket.

2.  Entitlement to service connection for left lower leg, calf, 
nerve, and muscle.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran had periods of recognized Merchant Marine service 
from May 1943 to June 1945.  The Veteran subsequently served on 
active duty from September 1950 to August 1952.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously remanded by the Board in March 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets further delay, but additional development is 
necessary prior to final appellate review.  The Board finds that 
the record is currently inadequate to render a fully informed 
decision.

Briefly, the Veteran contends that he was injured on October 17, 
1944 when the life boat he was on fell approximately four 
stories.  The Board is unclear as to whether the Veteran's 
claimed disabilities were incurred in a period of service for 
which compensation is available.  Therefore, central to this case 
is the verification of the Veteran's claimed Merchant Marine 
service from July 27, 1944 to October 31, 1944.

Pursuant to the Board's March 2010 remand instructions, the AMC 
attempted to verify the dates of the Veteran's claimed Merchant 
Marine service.  In this regard, in June 2010, the AMC contacted 
the Veteran and requested that he complete and return a DD Form 
2168 (Application for Discharge of Member or Survivor of Member 
of Group Certified to Have Performed Active Duty with the Armed 
Forces of the United States).  The record shows that the Veteran 
has not submitted the DD Form 2168.

The Board believes it appropriate to provide the Veteran with 
another opportunity to submit a completed DD Form 2168 in order 
to verify his claimed Merchant Marine service from July 27, 1944 
to October 31, 1944.

The Veteran is reminded that he has an obligation to cooperate 
fully with VA's efforts verify his claimed Merchant Marine 
service.  See 38 C.F.R. § 3.159.  While VA has a duty to assist 
the Veteran in the development of his claim, the Veteran has a 
duty to cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).

In addition, the Board notes that the AMC requested the Veteran's 
Merchant Marine medical records from the National Personnel 
Records Center (NPRC), Civilian Personnel Records and the U.S. 
Coast Guard-National Maritime Center.  In this regard, the Board 
notes that the VA Adjudication Procedure Manual, M21-1MR, Part 
III, Subpart iii, Chapter 2, Section F provides guidance on 
requesting Merchant Marine service records.  Specifically, the 
Manual states that the information required when requesting 
Merchant Marine service records includes sending a copy of the DD 
Form 214 with the request, or to include the following 
information: (1) the identification number of the vessel, (2) the 
name of the vessel, (3) the veteran's social security number, (4) 
the Z number, and (5) the veteran's date of birth.  Id. at 
Section F.38(c).

The record shows that the AMC did not provide the NPRC, Civilian 
Personnel Records or the U.S. Coast Guard-National Maritime 
Center with the Veteran's DD Form 214, the name of the vessel, 
the Z number, or the Veteran's date of birth.  Furthermore, the 
Board notes that the AMC did not request that the NPRC, Civilian 
Personnel Records or the U.S. Coast Guard-National Maritime 
Center verify the Veteran's claimed Merchant Marine service from 
July 27, 1944 to October 31, 1944.

Also, the Board notes that the AMC requested that the NPRC (in a 
separate request) verify all of the Veteran's dates of active 
military service in March 2010.  Subsequently, in March 2010, the 
NPRC stated that it could not verify service based on the 
information furnished.  The NPRC also stated that if additional 
information could be obtained, the request should be resubmitted 
using request code S02.  The Board finds that the record is 
unclear as to whether the AMC resubmitted the request using code 
S02.

Given the specific circumstances in this case, the Board finds 
that further efforts should be undertaken to verify the dates of 
the Veteran's claimed Merchant Marine service, as well as again 
request and obtain any available service records.  See 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2009); see also Dunn 
v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 612-13 (1992).

In addition, the Board notes that all of the Veteran's Merchant 
Marine service personnel records are not associated with the 
claims file.  Given that the Veteran's dates of Merchant Marine 
service are relevant to his claim for service connection, these 
records may be relevant to the claim and should be specifically 
requested.  Therefore, the Board believes it appropriate to 
request all of the Veteran's Merchant Marine service personnel 
records in order to afford him every consideration with his 
appeal.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  The AMC/RO should contact the Veteran and 
again request that he complete and return a 
DD Form 2168 (Application for Discharge of 
Member or Survivor of Member of Group 
Certified to Have Performed Active Duty with 
the Armed Forces of the United States)
identify any relevant post-service private 
medical treatment (including the names, 
locations, and approximate dates) in order to 
verify the Veteran's claimed Merchant Marine 
service from July 27, 1944 to October 31, 
1944.

2.  The AMC/RO should take appropriate action 
to verify whether the Veteran had Merchant 
Marine service under the jurisdiction of the 
Army during the period from July 27, 1944 to 
October 31, 1944.

When requesting verification of the Veteran's 
Merchant Marine service under the 
jurisdiction of the Army, the AMC/RO should 
specifically provide: (1) the name of the 
vessel (Yarmouth), (2) the Veteran's social 
security number, (3) the Veteran's Z number, 
and (4) the Veteran's date of birth.

The AMC/RO may also want to provide copies of 
the Veteran's DD Form 214, his War Department 
Civilian Marine Personnel Transportation 
Identification Card, and his Vessel Service 
History.

3.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
treatment records pertaining to Merchant 
Marine service under the jurisdiction of the 
Army.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

When requesting service treatment records, 
the AMC/RO should specifically provide: (1) 
the name of the vessel (Yarmouth), (2) the 
Veteran's social security number, (3) the 
Veteran's Z number, and (4) the Veteran's 
date of birth.

The AMC/RO may also want to provide copies of 
the Veteran's DD Form 214, his War Department 
Civilian Marine Personnel Transportation 
Identification Card, and his Vessel Service 
History.

4.  The AMC/RO should take appropriate action 
to obtain all of the Veteran's service 
personnel records pertaining to Merchant 
Marine service under the jurisdiction of the 
Army.  If additional records are not 
available, or the search for any such records 
otherwise yields negative results, that fact 
should be clearly documented in the claims 
file.

When requesting service personnel records, 
the AMC/RO should specifically provide: (1) 
the name of the vessel (Yarmouth), (2) the 
Veteran's social security number, (3) the 
Veteran's Z number, and (4) the Veteran's 
date of birth.

The AMC/RO may also want to provide copies of 
the Veteran's DD Form 214, his War Department 
Civilian Marine Personnel Transportation 
Identification Card, and his Vessel Service 
History.

5.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issues on appeal should be 
readjudicated.  If the benefits sought are 
not granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



